OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Claimant was injured while playing soccer outside his place of employment during a lunch break. His claim for compensation was disallowed by the Workers’ Compensation Board, and the Appellate Division affirmed.
There is no basis for disturbing the board’s decision. Whether claimant’s noontime recreational activity was an incident of employment so as to arise out of and in the course of employment is a question of fact (see, e.g., Matter of Brown v United Servs. for Air, 298 NY 901, affg 273 App Div 932; Matter of Beiring v Niagara Frontier Tr. System, 23 AD2d 611, mot for lv to app den 15 NY2d 485; Matter of Wilson v General Motors Corp., 272 App Div 845). It cannot be said on this record that the determination of the board is unsupported by substantial evidence.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, *995Wachtler and Meyer concur in memorandum; Judge Fuchs-berg taking no part.
Order affirmed.